Appeal by defendant from an order of the County Court, Westchester County, entered October 27, 1970, which denied his application for a writ of error eoram nobis without a hearing. Order reversed, on the law, and the matter remitted to the County Court for a hearing consistent with the views expressed in the following memorandum-. Defendant was convicted after a jury trial and was sentenced on June 3, 1969, approximately four months after the decision in People v. Montgomery (24 N Y 2d 130). Defendant’s claim in his coram nobis application that he was not advised of his right- to appeal, raises an issue of fact that should be determined at a hearing. Hopkins, Acting P. J., Martuscello, Shapiro, Christ and Brennan, JJ., concur.